On Application for Rehearing.
En Banc.
PER CURIAM.
In a forceful application for rehearing, able counsel for the plaintiff-appellant urges, inter alia, that in our original opinion we were in error in stating that the accident occurred in a forty-five mile per hour speed zone.
Upon re-examining the record, we find that counsel’s contention in this respect is correct and that we were misled by the plaintiff’s insured’s testimony referring to “the” speed limit as 45 mph. (Tr. 81). So far as the record shows, however, for passenger vehicles such as that driven by the plaintiff’s assured, the speed limit at the place of the accident was the general speed limit of 60 mph provided by LSA-R.S. 32:-223. The ambiguous reference in the testimony in question therefore (as counsel contends) apparently referred to the speed limit for the preceding truck under LSA-R.S. 32:225.
Nevertheless, conceding that we were in error on this point, we reach the same conclusion that the plaintiff’s insured was con-tributorily negligent under the circumstances of this accident so as to bar the plaintiff’s recovery, in that the plaintiff’s insured at*19tempted to overtake and pass the preceding two trucks when he should have realized from the slowing of the traffic and the left-turn signal, (which the testimony of two witnesses accepted by the trial court proves was given) that the defendant’s driver was making a left turn. The application for rehearing is denied.
Application for rehearing denied.